DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on Sept. 22, 2021.
The application has been amended as follows:
CLAIMS
Claim 1, line 4:	“between an extended and retracted position, the extended 

	
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, DeLair et al. (US 5,293,811 A) discloses a munition (abstract) comprising: a control surface actuation device (actuator 28; fig. 1) comprising: an actuator (pressure actuators 102, 102’; fig. 3) comprising two or more 
Carver (US 3,711,040 A) discloses a munition (abstract) comprising: a control surface actuation device (fig. 2) comprising: an actuator (13) comprising two or more pistons (39), each of the first and second pistons being movable between an extended and retracted position (fig. 4), the extended position resulting from an activation of each of the two or more pistons (fig. 4); and a control surface (21).
Perry et al. (US 6,880,780 B1) discloses a munition (abstract) comprising: a control surface actuation device (fig. 2) comprising: an actuator (10) comprising a piston (25), the piston being movable between an extended and retracted position (figs. 3 and 4), the extended position resulting from an activation of each of the two or more pistons (fig. 4); and a control surface (14).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, a movable rack having a pocket corresponding to each of the two or more pistons, each pocket being engageable with a corresponding portion of each of the two or more pistons, a distance between the pockets being different than a distance between the portions of the two or more pistons, such that activation of the portion into the corresponding pocket sequentially translates the rack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Primary Examiner, Art Unit 3647